Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-7, 10-13, 18, 24-26 and 30-37 are pending and examined on the merits in the present Office action.
	Claims 3-5, 9, 12-14, 21-22 and 25 are currently amended.

Drawings Objection
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13, 18, 24-26 and 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enclosed” is indefinite because it is not clear what the metes and bounds of the term are. In paragraph [0020] of the instant specification, the applicant provides the following: “’enclosed stigma’ refers to a stigma on a flower that is still enclosed by flower structures such as petals and sepals at the time of crossing.” 
It is not clear whether an “enclosed” flower encompasses a flower is limited to one which has not dehisced or if a broader interpretation is included by the applicant such as a flower that has dehisced but which has flower structures remaining attached or one that has had floral structures partially removed to access the stigma for pollen delivery, for example. Claim 26 requires all of the limitations of claim 1, yet also comprises a step of creating an opening in said flower bud before introducing said solution. This demonstrates that “enclosed” encompasses multiple and contradictory definitions. This also calls into question whether “creating an opening” includes the flower structures opening by a natural process. Further, it is not clear whether “enclosed” only requires that it was at one time covered by floral structures.
Therefore, the metes and bounds cannot be determined. Dependent claims that fail to cure the deficiency are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are a process of nature.
Claims 1 and 2 require liquid-mediated delivery of pollen to an enclosed stigma of a flower to a recipient soybean plant from a donor soybean plant. Claim 2 requires that the pollen is obtained from multiple flowers from the donor soybean plant. 
Erikson (Crop science. 15(6):767-771. 1975) provides that delivery of liquid-mediated pollen to an enclosed stigma of a flower is a natural process completed by bees transferring nectar containing pollen which can be accumulated from multiple flowers of a soybean plant and delivered to a recipient flower of another soybean plant. Therefore, the claims 1 and 2 of the instant application read on a natural process. Further, claim 26 requires all of the limitations of claim 1, yet also comprises a step of creating an opening in said flower bud before introducing said solution. This calls into question whether “creating an opening” includes the flower structures opening by a natural process, i.e. normal floral development. As such, the claims are rejected for being drawn to a method that encompasses a natural process. Further, it should be noted that it in the age of high-density planting of soybean fields, it is well within the reason that a raindrop carrying pollen could drip into a nearby flower on another plant. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erikson (Crop science. 15(6):767-771. 1975).
Erikson discloses that honeybees pollinate soybeans (page 767, first paragraph in left column following Abstract). Nectar was sampled directly from the bodies of honeybees which were actively pollinating soybean flowers via visitation (page 767, right column, paragraph 1). Given claim 26, the definition of “enclosed” includes previously-enclosed, therefore flowers being pollinated by bees which had previously been enclosed reads on the claimed invention. See rejection under 35 USC 112(b). 
Therefore, the claims 1 and 2 of the instant application anticipate the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-2, 4-7, 10, 18, 24-26 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Byrum (US PGPub No. 20140289909, published September 25, 2014) in view of Chongqing (CN patent no. 109105250A, January 1, 2019).
The claims include a method of liquid-mediated delivery of pollen to a stigma of a soybean plant wherein the stigma of the recipient plant is enclosed by flower structures and producing a hybrid seed therefrom (claims 1, 24 and 30-32).  Claim 2 requires that the pollen is collected from multiple flowers of the same donor plant. Claims 4 and 35 include a step to the methods of their respective independent claims of selecting progeny from the pollination. Claim 5 requires the donor soybean plant comprises an allele that facilitates selection of progeny. Claim 6 and 34 require that the recipient flower is male sterile. Claim 7 requires the recipient plant is genetically male sterile or treated with a gametocide. Claims 10 and 33 require the liquid pollen solution comprises a nucleic acid molecule. Claim 18 requires the liquid pollen solution comprises boric acid. Claim 25 requires that the method of 24 includes crossing a progeny plant grown from the hybrid seed with itself or another plant. Claim 26 includes the method of claim 1 and creating an opening in the flower bud before introducing the pollen solution. Claim 36 and 37 requires the flower structures of claims 1 and 30, respectively, comprise petals and sepals.
Regarding claims 1 and 30-32, Byrum teaches a method of cross pollination of soybean wherein pollen is obtained from a donor plant and introduced to a stigma of a recipient plant, thereby pollinating the flower bud with the pollen from the donor plant [0060]. Byrum provides that soy flowers are receptive to pollen for a day prior to the flower bud opening, i.e. when the stigma is enclosed by floral structures [0059], further providing the motivation to pollinate prior to the pollen of the recipient flower maturing to prevent unwanted self-pollination thereby increasing likelihood of success of the intended pollination [0060]. 
	Regarding claim 2, Byrum teaches pollen obtained from a plurality of flowers from the donor plant [0061].
	Regarding claim 4, Byrum teaches the step of selecting a progeny seed or plant that results from the pollination [0082].
Regarding claim 5, Byrum teaches the donor pant comprising an allele that facilitates selecting said progeny plant or seed [0082].
Regarding claim 6, Byrum teaches the flower bud is male sterile at the time of cross-pollination [0060].
Regarding claim 7, Byrum teaches the flower bud is genetically male sterile or treated with a gametocide [0060].
Regarding claims 10 and 33, the pollen taught by Byrum would inherently include nucleic acid molecules.
Regarding claim 24, Byrum teaches collecting seed resulting from said pollination [0071]. 
Regarding claim 25, Byrum teaches crossing a progeny plant grown from said seed with itself or a second plant [0072].
Regarding claim 26, Byrum teaches creating an opening in said flower bud [0061] prior to introducing pollen. 
Regarding claim 27, Byrum teaches removing or rupturing an upper portion of said flower bud prior to introducing pollen [0061].
Byrum does not teach a method of liquid-mediated delivery of pollen.
Byrum does not teach a liquid pollen solution comprising boric acid.
Chongqing teaches a method of liquid-mediated delivery of pollen to a recipient flower (claim 1). Chongqing teaches the liquid pollen solution comprises boric acid (abstract). Chongqing teaches the method in mung-bean, which is from the same subfamily as soybean and has many morphological similarities to soybean. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollination method of Byrum to include the liquid-mediated delivery of pollen with the liquid solution of pollen taught by Chongqing to introduce pollen to a recipient flower because Chongqing teaches a hybridization success rate improvement of 17.4% (abstract). One would be motivated to use liquid-mediated delivery of pollen to increase the success rate of hybridization using the method of Byrum. One would expect successful liquid-mediated delivery of pollen combining the liquid pollen solution of Chongqing with the cross-pollination of an enclosed recipient flower taught by Byrum.
Therefore, claims 1-2, 4-7, 10, 18, 24-26 and 30-37 are obvious over Byrum in view of Chongqing.

II.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Byrum (US PGPub No. 20140289909, published September 25, 2014) in view of Chongqing (CN patent no. 109105250A, January 1, 2019) as applied to claims 1-2 and 4-7, 10, 18, 24-26 and 30-37 above, and further in view of Xi (Xi et al. Sciendo. 60: 155-160. 2010).
Claim 3 requires the liquid pollen solution is injected into the flower bud.
Byrum in view of Chongqing does not teach injecting the liquid pollen solution into a flower bud.
Xi teaches injecting a solution into an enclosed flower bud with a needle syringe to illicit a desired effect (page 156, right column, paragraph 2).
	It would have been obvious to inject the liquid pollen solution taught by Byrum in view of Chongqing into a flower bud as taught by Xi. Because Xi teaches that liquid can be successfully transferred into a flower bud by injection, one would expect the liquid pollen solution to be successfully provided to the flower bud by injection. 
	Therefore, claim 3 is obvious over Byrum in view of Chongqing, further in view of Xi.

III.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Byrum (US PGPub No. 20140289909, published September 25, 2014) in view of Chongqing (CN patent no. 109105250A, January 1, 2019) as applied to claims 1-2, 4-7, 10, 18, 24-26 and 30-37 above, and further in view of Sakamoto (Sakamoto et al., 2009. Scientia Horticulturae 119 (2009) 280-285).

Claim 11 requires the liquid pollen solution includes pectin methylesterase (PME). 
An embodiment of claim 12 requires that the liquid pollen solution comprises 10% sucrose.
An embodiment of claim 13 requires that the liquid pollen solution includes xanthan gum.
Byrum in view of Chongqing does not teach the solution comprising PME.
Byrum in view of Chongqing does not teach the solution comprising 10% sucrose.
Byrum in view of Chongqing does not teach the solution comprising xanthan gum.
Regarding claim 11, Sakamoto teaches the advantage of a liquid pollen suspension comprising PME to maintain pollen grain viability and increase percentage of fruit set (paragraph bridging pages 280-281). 
Regarding claim 12, Sakamoto teaches the liquid pollen solution comprising 10% sucrose to prevent explosion of the pollen grains (page 281, right column, paragraph 2).
Regarding claim 13, Sakamoto teaches the advantage of a liquid pollen suspension comprising xanthan gum to facilitate holding pollen grains on the stigma (page 280, right column, paragraph 1). Sakamoto teaches that xanthan gum can be combined in a liquid pollen solution, observing that solutions comprising xanthan gum showed improved pollen grain viability and fruit set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid pollen solution of Byrum in view of Chongqing to include: PME to maintain pollen grain viability and increase percentage of fruit set, 10% sucrose to prevent pollen grains from exploding i.e. to maintain pollen viability, xanthan gum to facilitate holding pollen grains on the stigma, improve pollen grain viability and fruit set. One would expect to successfully pollinate using the method comprising a liquid pollen solution of Byrum in view of Chongqing with the additional ingredients taught by Sakamoto because these ingredients were known to improve the rate of success for liquid-mediated pollination.
Therefore, claims 11-13 are obvious over Byrum in view of Chongqing, further in view of Sakamoto.

Applicant’s arguments
	The applicant has made argued on 1/27/2022 the Final Rejection from 08/17/2021 by referencing a Declaration under 37 CFR 1.132 of Dr. Huachun Larue. Each of the arguments made by the applicant and addressed below are in reference to points from the Declaration of Dr. Larue. 
The applicant argued that the combination of references did not teach or suggest introducing pollen to an enclosed stigma of a flower bud on a recipient soybean plant wherein the stigma is enclosed by flower structures as recited in claims 1 and 30. The applicant supports this argument by stating that Byrum’s teaching of soy flowers being receptive to pollen for a day prior to the flower structure opening is only related to self-pollination, not cross-pollinating with pollen from a different plant. 
	This argument has been fully considered but it is not persuasive. It is common knowledge in the art that if a stigma is receptive to pollen of its own plant then it is receptive to viable pollen from other plants. 
The applicant argued that Byrum teaches away from pollinating an enclosed stigma because Byrum teaches removing parts of the flower structure to pollinate. 
This argument has been fully considered but it is not persuasive. “Enclosed” encompasses any amount of floral structures outside of the stigmata in addition to a narrower interpretation wherein the floral structures are fully closed and no portion is removed (see rejection under 35 USC 112b above). Claim 26 requires all of the limitations of claim 1, yet also comprises a step of creating an opening in said flower bud before introducing said solution. This demonstrates that “enclosed” encompasses multiple and contradictory definitions.  Based on the broadness of the limitation, Byrum directly teaches this limitation. Regarding the narrower interpretation, Byrum suggests pollinating a fully enclosed flower because Byrum teaches one strategy to avoid unwanted self-pollination is to pollinate prior to the flower opening, when the male parts drop pollen onto the stigma [0059]. Further, Byrum teaches that care must be taken in removing floral structures if doing so to cross pollinate [0061].  One would be motivated to improve the cross-pollination method taught by Byrum with the benefits of preventing unwanted self-pollination by pollinating prior to anthesis, preventing unwanted cross-pollination by the stigma remaining enclosed by floral structures, to prevent damage as taught and cautioned by Byrum and to obviate the labor necessary to remove floral structures.
The applicant argued that Chongqing does not teach or suggest pollinating an enclosed flower bud. 
This argument has been fully considered but it is not persuasive. Chongqing was not presented to address the limitation of the flower being. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant argued that Xi teaches applying Colchicine into male flower and because male flowers cannot be pollinated, the applicant concludes “pollinating the flower bud with pollen from the donor soybean plant” could not occur. 
This argument has been fully considered but it is not persuasive. Xi was not presented to address the limitation of pollination. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argued that Sakamoto teaches spray pollination in Japanese pear, which has open flower structures, which is inconsistent with the claimed invention.
This argument has been fully considered but it is not persuasive. Sakamoto was not presented to address the limitation of the flower being enclosed. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argued that Xi’s teaching of injecting a liquid solution of Colchicine into Populus flower buds does not provide an expectation of success for injecting a liquid pollen solution. The applicant argues that Populus and soybean flowers have substantially different structures including structural morphology and proximity of complimentary gametes i.e. individual poplar plants only possess flowers of a single gender whereas soy plants possess both male and female structures and gametes in each flower. The applicant argues that when injecting Populus flower buds one would not have to be concerned with avoiding injury to the ovules and stigmas as these are not present in Populus flowers. 
This argument has been fully considered but it is not persuasive. One of ordinary skill in the art would have known that regardless of the type of flower, care must be taken to prevent damaging the flower. For example, Byrum teaches that care must be taken in removing floral structures of soybean if doing so to cross pollinate [0061]. 
The applicant has argued that Xi does not teach injecting a liquid into Populus flower buds but only applying Colchicine liquid into flower buds from which the tips were cut off. 
This argument has been fully considered but it is not persuasive. Xi teaches injecting a solution into an enclosed flower bud with a needle syringe (page 156, right column, paragraph 2). If the applicant intends for “injection” to have a special definition, one must be provided in the specification or the claims. A special definition for “injection” is not providing in the specification or the claims. 
The applicant argued that one would not have had reasonable expectation of success to overcome the difficulty of injecting intact complex flowers such as soybean flowers.
This argument has been fully considered but it is not persuasive. One of ordinary skill in the art would recognize that the transfer of a liquid pollen solution to the stigma of a flower would have a similar expectation of success compared to application using a different tool regardless of the plant species. 
The applicant argued that the claimed invention yields unexpected results because hand-pollination takes as long as 5 minutes whereas introducing a pollen solution to an enclosed stigma can be performed in about 10 seconds. The applicant notes that Figure B of the Declaration supports this. 
This argument has been fully considered but it is not persuasive. It is not clear that when controlling for other variables, a similar method which an ordinarily skilled practitioner in the art would use to deliver a liquid pollen solution would take 5 minutes when otherwise the limitation of injection would take only 10 seconds. Variation would be expected based on skill level of individuals. Moreover, there is no limitation in the claims regarding time required. It also is noted that the examiner is unable to find Figure B of the declaration and therefore it could not have been considered. 
The applicant argued that there were unexpected results including an increase of seed produced per crossing attempt and that a laborer can increase the number of crosses made per day from about 60 to 1000. The applicant argues that these two benefits in combination would result in a 20-fold increase of seeds per day. 
This argument has been fully considered but it is not persuasive. There is no limitation in the claims requiring an amount of seeds produced per cross nor an amount of plants which can be crossed in a day. Further, variation between laborers may be responsible for observed variation between a method which does not use injection and a method which does.


Conclusion
Claims 1-7, 10-13, 18, 24-26 and 30-37 are rejected. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663